COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 LUCY GALINDO WILLIAMS,                         §
                                                                No. 08-08-00349-CR
                   Appellant,                   §
                                                                   Appeal from the
 v.                                             §
                                                            112th Judicial District Court
                                                §
 THE STATE OF TEXAS,                                         of Crockett County, Texas
                                                §
                   Appellee.                                         (TC# 2387)
                                                §


                                 MEMORANDUM OPINION

       Lucy Galindo Williams appeals a conviction for the offense of delivery of a controlled

substance. Appellant plead guilty to the charged offense and requested the trial court assess

punishment. The trial court sentenced Appellant to 180 days’ imprisonment in the State Jail

Division of the Texas Department of Criminal Justice. We affirm.

       Appellant’s appointed counsel has filed a brief in which she concludes that the appeal is

frivolous and without merit. Appellate counsel states that she has studied the record and has

found no error preserved for appeal that could serve as grounds for reversible error. The brief

meets the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493,

reh. denied, 388 U.S. 924, 87 S. Ct. 2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional

evaluation of the record, and demonstrating why, in effect, there are no arguable grounds to be

advanced.1 See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978). A copy of counsel’s brief


       1
          A copy of counsel’s brief has been delivered to Appellant informing her of her right to
file a brief pro se. Appellant has not done so.
has been delivered to Appellant, and Appellant has been advised of her right to examine the

appellate record and file a pro se brief. No pro se brief has been filed.

       The record reflects that Appellant judicially confessed to the facts as alleged in the

indictment and was admonished in writing of the consequences of her guilty plea pursuant to

Article 26.13 of the Texas Code of Criminal Procedure. Based on the record before us, the guilty

plea appears to have been freely and voluntarily made by Appellant. We have carefully reviewed

the entire record and agree that the appeal is wholly frivolous and without merit. Further, we

find nothing in the record that may arguably support the appeal. Accordingly, we affirm the trial

court’s judgment.




September 30, 2009
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                                 -2-